ON APPLICATION FOR REHEARING
PER CURIAM.
Five applications for rehearing were filed in this matter. The applications do not warrant granting a rehearing, however, certain issues have been raised which should be clarified by a per curiam. With these clarifications all applications for rehearing are refused.
One issue which should be clarified concerns the liability of the owners of the working interest assignments for the costs of drilling the second new well. Under the terms of their working interest assignments, the owners received an interest in a total of two wells, one new well and the old Carter #1 well. Upon reviewing the record, we have determined that a certain *386portion of the judgment rendered by this Court in its original opinion should not be assessed against the working interest owners. Upon review of the record we have ascertained that $3,860.00 charged for day work, and possibly other charges which are not susceptible of distinguishment, is directly attributable to the second new well drilled, a well in which the working interest owners had no interest and for which costs they are not liable. Thus the judgment rendered by this Court in its original opinion will be amended accordingly.
Another issue raised was the correctness of our judgment with respect to the virile share liability of the joint venturers. It is contended that the liability of each should be % instead of %. Although there are indications that other parties were connected with the operation in some undetermined status, the record does not support a conclusion that their interests or liabilities, if any, are in fact those of joint venturers, which would increase the number of parties liable and decrease their respective liability.
For these reasons our original judgment is recalled and set aside and judgment is now rendered in favor of E. B. Duncan d/b/a E. B. Duncan Drilling Contractor against G. Wray Gill, Dr. Fernando Carlo-magno, Alice Guilbeau Guidry, Charles Quartararo, Theresa J. R. Lipman, Dr. William Fisher, Frank Dane and Mrs. Josie Marie Delaune, widow and testamentary executrix of the Succession of Dr. Nicholas J. Chetta, each for their virile share of $5,978.75, but not in solido, plus legal interest thereon from the date of judicial demand. Judgment is rendered in favor of E. B. Duncan, d/b/a E. B. Duncan Drilling Contractor against G. Wray Gill solely, in the amount of $3,860.00, plus legal interest from the date of judicial demand. All costs of these proceedings are to be borne by defendants in proportion to their judgment liability. The judgment rendered in favor of Duncan against Gill dismissing defendant’s reconventional demand at defendant’s cost is affirmed.
All applications for rehearing denied.
Rehearing denied.